Decree of the surrogate affirmed, with costs.

Per Cwiam:

“This was an appeal from a decree of the surrogate of Lewis county settling the accounts of the appellant as guardian of the respondent. It was entered December 13,1887, and determined that there was in the hands of the appellant, as such guardian, the sum of one thousand and forty-two dollars and fifty-six cents, over and above the commissions, and charges allowed him. By it the appellant was ordered to pay the respondent that sum, besides the •costs allowed in'the proceeding and the costs awarded on a former appeal, amounting in all to the sum of one thousand three hundred and fourteen dollars and twenty-on 3 cents. A careful examination of the case has led us to the •conclusion that the findings of the learned surrogate are abundantly sustained by tbe evidence. The facts found by him are, we think, amply sufficient to sustain his conclusion that there is due from the appellant to the respondent the sum of one thousand and forty-two dollars and fifty-six cents. We have been unable to discover any sufficient reason for tbe reversal of the decree in this case. It appears to be just, to be sustained by the evidence and to be justified by tbe law. We tbink it should be affirmed, with costs.”